            Case 1:20-cv-04839-ALC Document 36 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   August 2, 2021
 Hagshama Manhattan 10 Gold, LLC, et al.


                                Petitioners,                   1:20-cv-04839-ALC-GWG
                          v.                                   ORDER
 Cheskel Strulovitz, et al.

                                Respondents.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has settled, it is hereby ORDERED that the

above-captioned action is discontinued without costs and without prejudice to restoring the action to

this Court’s calendar, if the application to restore the action is made within 30 (thirty) days. The

Clerk of Court is directed to terminate the pending motion at ECF No. 21 as it is now moot.

SO ORDERED.

Dated:      August 2, 2021
            New York, New York



                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
